DETAILED ACTION

Response to Amendment
 Examiner acknowledges Applicant's amendment filed on September 14, 2021.  
Claims 1-20 are currently pending consideration.

Response to Arguments
Applicant's remarks filed September 14, 2021 concerning claims 1-20 have been fully considered, but are not persuasive.  The reasons set forth below.

Regarding claim 1, on page 5 of Applicant's remarks, Applicant submits that claim 1 requires one electronic device performing two LBT operations in two respective channels at the same start point within a subframe.
In response to applicant’s remarks, the examiner respectfully disagrees.  
It is noted that the features upon which applicant relies (i.e., at the same start point within a subframe) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Thus, it is clear that examiners assertion in citing Li in view of Yerramalli is clear and proper.


Allowable Subject Matter
Claims 4-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0275490 A1) in view of Yerramalli et al. (US 2018/0323935 A1)

1.    Regarding claims 1 and 11, Li teaches a method for an Electronic Device (ED) in a wireless network and an electronic device (Figure 17 Paragraph [0169] UE), the method comprising:
Figures 8 and  9 Paragraph [0136] and [0151] UE performs uplink transmission on more than one carrier where the LBT operation is successfully completed); and
performing a first listen-before-talk (LBT) operation on the first set of subcarriers in the first channel and a second LBT operation on the second set of subcarriers in the second channel (Figure 9 Paragraph [0136] and [0151] UE performs uplink transmission on more than one carrier where the LBT operation is successfully completed).
Li does not explicitly disclose at a first start point within a subframe.
Yerramalli teaches at a first start point within a subframe (Yerramalli Figure 10A and 10B Paragraphs [0069] and [0108] to [0118] slot for starting symbol).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide at a first start point within a subframe as taught by Yerramalli in the system of Li for different configurations for start and end transmissions see abstract of Yerramalli.

Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0275490 A1) in view of Yerramalli et al. (US 2018/0323935 A1) in further view of Li et al. (US 2018/0367282 A1) hereby referred to as Li282.

Regarding claims 2 and 12, Li in view of Yerramalli does not explicitly disclose further comprising:
performing a third LBT operation on the first set of subcarriers in the first channel and a fourth LBT operation on the second set of subcarriers in the second channel at a second start point within the subframe upon determining that both the first LBT operation and the second LBT operation have failed.
Li282 teaches performing a third LBT operation on the first set of subcarriers in the first channel and a fourth LBT operation on the second set of subcarriers in the second channel at a second start point within the subframe upon determining that both the first LBT operation and the second LBT operation have failed (Paragraph [0026] continuing performing LBT).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide performing a third LBT operation on the first set of subcarriers in the first channel and a fourth LBT operation on the second set of subcarriers in the second channel at a second start point within the subframe upon determining that both the first LBT operation and the second LBT operation have failed as taught by Li282 in the system of Li in view of Yerramalli for uplink data transmission efficiency see abstract of Li282.

3.    Regarding claims 3 and 13, Li in view of Yerramalli in view of Li282 teaches further comprising:
upon determining that the third LBT operation has succeeded, transmitting an uplink transmission within a remaining portion of the allocated time-frequency resources, the uplink transmission (Li282 Paragraph [0230] LBT successful; consecutively transmit; scheduled subframes at scheduled resource positions) comprising: an activation signal to indicate a start of the uplink transmission; and uplink payload data (Yerramalli Paragraph [0112] transmit DMRS prior to transmitting uplink data).

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0275490 A1) in view of Yerramalli et al. (US 2018/0323935 A1) in further view of Li et al. (US 2018/0367282 A1) hereby referred to as Li282 in further view of Kim et al. (US 2019/0342915 A1).

4.    Regarding claims 8 and 18, Li in view of Yerramalli in view of Li282 does not explicitly disclose on determining that the third LBT operation has succeeded, transmitting a reservation signal between the second start point and the closest orthogonal frequency division multiplexing (OFDM) symbol boundary after the second start point.
Kim teaches on determining that the third LBT operation has succeeded, transmitting a reservation signal between the second start point and the closest orthogonal frequency division multiplexing (OFDM) symbol boundary after the second start point (Kim Paragraph [0157] reservation signal before the scheduled subframes).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide on determining that the third LBT operation has succeeded, transmitting a reservation signal between the second start point and the closest orthogonal frequency division multiplexing (OFDM) symbol 

5.    Regarding claims 9 and 19, Li in view of Yerramalli in view of Li282 does not explicitly disclose wherein each start point is either at an orthogonal frequency division multiplexing (OFDM) symbol boundary or midway between adjacent OFDM symbol boundaries within the allocated time-frequency resources.
Kim teaches wherein each start point is either at an orthogonal frequency division multiplexing (OFDM) symbol boundary or midway between adjacent OFDM symbol boundaries within the allocated time-frequency resources (Kim Paragraph [0410] boundary of OFDM signal; middle point of OFDM symbol).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein each start point is either at an orthogonal frequency division multiplexing (OFDM) symbol boundary or midway between adjacent OFDM symbol boundaries within the allocated time-frequency resources as taught by Kim in the system of Li in view of Yerramalli in view of Li282 for maximum channel occupancy time see abstract of Kim.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0275490 A1) in view of Yerramalli et al. (US 2018/0323935 A1) in further view of Li et al. (US 2018/0367282 A1) hereby referred to as Li282 in further view of Chendamarai Kannan (US 2017/0202022 A1).

Regarding claims 10 and 20, Li in view of Yerramalli in view of Li282 does not explicitly disclose, wherein the first LBT operation and the third LBT operation are based on energy measured on the first set of subcarriers in the first channel and wherein the second LBT operation and the fourth LBT operation are based on energy measured on the second set of subcarriers in the second channel.
	Chendamarai Kannan teaches wherein the first LBT operation and the third LBT operation are based on energy measured on the first set of subcarriers in the first channel and wherein the second LBT operation and the fourth LBT operation are based on energy measured on the second set of subcarriers in the second channel (Paragraph [0062] LBT procedure detects energy levels).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein each start point is either at an orthogonal frequency division multiplexing (OFDM) symbol boundary or midway between adjacent OFDM symbol boundaries within the allocated time-frequency resources as taught by Chendamarai Kannan in the system of Li in view of Yerramalli in view of Li282 for efficient techniques for uplink scheduling see Paragraph [0005] of Chendamarai Kannan.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DIANE L LO/Primary Examiner, Art Unit 2466